    Case 5:19-mj-00047 Document 1 Filed 09/10/19 Page 1 of 2 PageID #: 1



                  UN工 TEDSTATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF WEST VIRGIN=A
                                   BECKLEY


IN RE:

     SEARCH WARRANT                               CASE   NO. 5:19-mj-00047


                           SEALED MOT工 ON TO SEAL
                SEARCH WARRANT APPLICAT工 ON AND AFF工 DAVIT


     Comes now    the United States of America by Timothy D. Boggess,
Assistant United States Attorney for the Southern Distrj-ct of             West

Virginia, and moves this Court to:
      1. Order that the Search Warrant, Application and Affidavit
for Search Warrant, and al-1 attachments thereto, be filed under
seal until further order of thls Court. The foregoing             documents

should be filed under seal- for the protection of the lnvestigation
and to prevent ftight         of targets of the investigation and the
destruction of evidence.
     2. There are no alternatives to sealing the entire Appllcation
and Affidavit      for      Search Warrant, and attachments, because
unsealing a redacted copy of the affidavit               would reveal- the
existence of the ongoing investigation          to targets who have the
capacity both for flight       and to destroy evidence.
Case 5:19-mj-00047 Document 1 Filed 09/10/19 Page 2 of 2 PageID #: 2




 ＾
 ３
       Order that thtts    Motion be sealed。

                                Respectfully subm■ tted′

                                MICHAEL Bo STUART
                                Unttted States Attorney


                          By:
                                TIMOTHY D。
                                               ′
                                               GGES
                                Assistant United States Attorney
                                WV State Bar No . 67 68
                                110 North Heber Street,
                                Room 261
                                Beckley, WV 25801
                                Telephone: 304-253-6122
                                Fax: 304-253-9206
                                EmaiI   : timothy.boggessGusdoj   .   gov
